The opinion of the Court was delivered by
Wardlaw, J.
The argument for the. defendant was earnest and elaborate, but it has not convinced us of any important error in the Circuit Judge. It is true that a large portion of the cargo insured was landed in specie at Nassau, but it was so landed by wreckers, whose claim for salvage, afterwards fixed at forty per cent., was demanded, and must have been promptly paid. The master had no means of payment except by a sale of the cargo, recommended to him by competent advisers. There was no ship in Nassau, nor, so far as we are informed, in any neighboring port, by means of which the cargo could be carried forward to Cardenas, the port of destination. The expenses of transhipment, if a vessel could have been procured after the stranding and loss of the Daylight, apparently would have amounted to fifty per cent, of the value of the cargo. We suppose, that under all the circumstances of the case, the abandonment by the insured was justifiable, and that thenceforward, the master *517became tbe agent of the insurers. His suspicious pretence of losing by robbery, the money paid to him at Nassau, half of which was payable to defendant, can justify no reduction in the verdict, if the master were, subsequently to the abandonment, the agent of the insurers. The facts were submitted, to the jury on instructions which seem unobjectionable.
It is ordered that the appeal be dismissed.
O’Neall, C. J., and Johnston, J., concurred.

Motion dismissed.